Citation Nr: 0329550	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-15 084A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from December 1961 to November 
1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 decision of the White River Junction, 
Vermont, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied service connection for a right 
knee disorder and hypertension.


REMAND

The veteran contends that his right knee disorder and 
hypertension had their onset in service.  When he was 
examined in October 1961 for entrance into the military, 
a statement of medical history related that he had injured 
his right knee prior to service, in 1957, while playing 
football.  But he denied having experienced any residual 
symptoms for the past 11/2 years, and no defects of his right 
knee were noted during the objective clinical portion of that 
evaluation.  He began serving on active duty in December 
1961.

A service medical record dated in September 1963 notes the 
veteran's history of a "trick knee," with frequent 
injuries.  X-ray examination of the knee showed joint 
disturbance of cartilaginous surfaces.  The assessment was a 
meniscus injury and cartilaginous tear.  An October 1963 
treatment entry indicates that he had slipped and reportedly 
"threw" his right knee out of place.  He indicated that he 
had not had trouble with this knee for more than one year.  

During an examination in September 1964 for separation from 
service, the veteran's lower extremities were evaluated as 
normal.  An examiner's notation indicates the veteran had 
experienced a "locked" knee since high school, a condition 
which had existed prior to service.  Additionally, his blood 
pressure was 152/94.  The assessment was emotional lability 
as manifested by tachycardia, systolic hypertension and 
diaphoresis.

A recent notarized statement from a life-long friend relates 
that the veteran had been a very good athlete in high school, 
but had been unable to compete in sports after his return 
from service.  The friend also pointed out that the veteran 
experienced pain and swelling of the right knee.  The 
friend's observations suggest a persistence of symptoms 
involving the veteran's right knee in post-service years.  

Medical records from a private physician reflect the 
veteran's treatment since 1989 for marked to severe 
degenerative joint disease (i.e., arthritis) of his right 
knee and for vascular hypertension and arteriosclerotic 
cardiovascular disease.  So there is medical evidence of 
record confirming he now has a right knee disorder and 
hypertension.  However, the private physician did not offer 
an opinion about the etiology of these conditions.

Medical nexus evidence is required to link the veteran's 
current diagnoses to the alleged incidents in service.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO sent the veteran a letter on August 13, 
2001, informing him of his rights in the VA claims process.  
The RO advised him that VA had contacted certain named 
private medical providers.  Further, the RO stated that it 
would ultimately be his responsibility for providing the 
evidence if it were not received from the medical providers 
within 60 days.  The 60-day response period is invalid for 
the same reasons as the 30-day response period which was 
invalidated in the PVA case cited above.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
orthopedic examination to obtain a 
medical opinion responding to the 
following questions:

a) Whether it is indisputable (clear and 
unmistakable) that a right knee disorder 
pre-existed service.  The answer to this 
question should be prefaced using the 
italicized standard of proof.  The 
reasons and bases for the opinion should 
be discussed.

b) If the answer to question (a) above is 
in the affirmative, the physician should 
indicate whether it is at least as likely 
as not there was an increase in severity 
of the pre-existing right knee disorder 
from the time of entrance into service to 
the time of discharge.  The answer to 
this question also should be formulated 
using the italicized standard of proof.  
The reasons and bases for the opinion 
should be discussed.

c) If the answer to question (b) above is in the 
affirmative, the physician should note whether it 
is indisputable (clear and unmistakable) that the 
increase in severity during service of the pre-
existing right knee disorder was due to the natural 
progression of the disability.  The italicized 
words which constitute the standard of proof should 
be used in formulating a response.  The reasons and 
bases for any answer should be discussed in full.

d) If it is not determined the veteran's right knee 
disorder, including his arthritis, indisputably 
pre-existed service, is it at least as likely as 
not that his current right knee disorder had its 
onset in service, was present within the first 
post-service year, or is otherwise related to 
service.  Please note the legal standard of proof 
in formulating a response.  

2.  Also schedule the veteran for a VA 
cardiovascular examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not that 
current vascular hypertension had its 
onset in service, was present within the 
first post-service year, or is otherwise 
related to service.  Again, please note 
the legal standard of proof in 
formulating a response.

*The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  



3.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


